Title: To Benjamin Franklin from Georges Grand, 17 August 1778
From: Grand, Isaac-Jean-Georges-Jonas
To: Franklin, Benjamin


Monsieur,
Paris le 17 aoust 1778
Mr. Boggiano de cette ville est chargé de procurer une introduction auprès de vous à la Personne a laquelle je prens la liberté de remettre cette lettre, pour que vous ayez la bonté de luy donner audience. Je suis avec beaucoup de respect, Monsieur, Vôtre très humble et obeissant serviteur
Grand
 
Addressed: A Monsieur / Monsieur le Docteur / Francklin / a Passy
Endorsed: Billets
